Order entered September 4, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01059-CV

                         IN RE KENNETH LEO BUHOLTZ, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-51173-2010

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. To permit the Court to

resolve the petition, we ORDER Andrea Stroh Thompson, District Clerk of Collin County,

Texas to file within three (3) days of the date of this order a certified clerk’s record including

all orders in this case dated after October 30, 2013 and a copy of the Court’s docket sheet.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE